—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered March 16, 1994, convicting defendant, after a jury trial, of murder in the second degree, eleven counts of grand larceny in the fourth degree, petit larceny, forty counts of forgery in the second degree, criminal possession of a forged instrument and four counts of criminal possession of stolen property in the fourth degree, and sentencing him to an aggregate term of 45 years to life, unanimously affirmed.
The court properly denied defendant’s motion to suppress statements he made to the authorities concerning the instant case after he was arrested on a bench warrant regarding a prior pending, unrelated charge upon which he was represented by counsel (see, People v Steward, 88 NY2d 496; People v Acosta, 259 AD2d 422; People v Windbush, 202 AD2d 527, lv denied 83 NY2d 878). Accordingly, his motion to suppress physical evidence, which would have been inevitably discovered in any event (see, People v Fitzpatrick, 32 NY2d 499, 506-507, cert denied 414 US 1033), as well as identification testimony, as fruit of the poisonous tree, was also properly denied.
The court properly adapted the standard instruction on the insanity defense to the facts of the case (People v Wales, 138 AD2d 766, lv denied 72 NY2d 868), and we find that the additional language provided by the court, when viewed as a whole, properly conveyed the appropriate legal principles (People v Fields, 87 NY2d 821). The court properly instructed the jury that a defendant with multiple personalities was *348treated as one person with regard to the insanity defense and that the jury should evaluate such defense in terms of the state of mind of whichever personality defendant was experiencing at the time of the crime. Concur — Sullivan, J. P., Tom, Wallach, Lerner and Andrias, JJ.